DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Previously, claims 11-28 were pending. Applicant’s election without traverse of Group 1, Species D (claims 11-19), in the reply filed on 02 July 2021 is acknowledged.
Claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 July 2021. Thus, claims 11-28 are pending, with claims 11-19 being considered in the present Office action.

Drawings
The drawings are objected to because the width direction, length direction and height direction are not consistently represented in the figures. For example, Fig. 5 shows the extension of connecting pieces 2, 3 along the length direction, while Fig. 6 shows the extension of pieces 2, 3 along the width direction. Further, the extension of the connecting terminal 12 of Fig. 7 extends along the height direction, but extends along the length direction and width direction in Figs. 5, and 6, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is confusing because it is unclear what “the same side” is referring to. Examiner assumes both the second connecting part and the first connecting part extend in the width direction such that they face each other with respect to the height direction. Claims 13-17 depend from claim 12 thus also rejected. 
Line 2 of claim 14 (and line 1 of claim 15) makes reference to “the number”, which lacks antecedent basis. Further, it is unclear to what feature of the second holding part is being referred to. Meaning, what structure of the second holding part is present as a single (one). 
The scope of claim 18 is unclear in view of the election (Fig. 16). Claim 18 requires “the second connecting part and the first connecting part are arranged on both sides of the first holding part in the width direction” (emphasis added). 



    PNG
    media_image1.png
    371
    383
    media_image1.png
    Greyscale
 
extend from both sides of the first holding part in the width direction.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Korczynski (US 8,047,868) in view of Pujol (US 2013/0342007), hereinafter Korczynski and Pujol (both of record). It is noted the claims are interpreted such that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04, V.).   
Regarding Claim 11, Korczynski teaches a connector 10 for a battery product (i.e., battery housing, col. 2 line 53), the battery product comprises a first connecting piece 29, a second connecting piece 31 and locking members (28, 36; 30, 38), the connector 10 comprises a mounting seat 18 and a connecting terminal 14 fixed to the mounting seat 18, wherein: the connecting terminal 14 has: a first connecting part (1st connecting part labelled in annotated Figs. 3 and 4) extending along a width direction (labelled as W and a double headed arrow); a second connecting part (2nd connecting part labelled in annotated Figs. 3 and 4) extending along the width direction and arranged to be spaced apart from the first connecting part along a height direction (labelled as double headed arrow and “H”, see annotated Figs. 3 and 4); and a first holding part (labelled “1st holding part” in annotated Figs. 3 and 4) extending along the height direction and connected with the first connecting part and the second connecting part, see e.g., annotated Figs. 3 and 4. The first connecting part and the second connecting part are both supported on the mounting seat 18 (best seen in Fig. 4), and the first connecting part (labelled in annotated Figs. 3 and 4) is connected with the first 

    PNG
    media_image2.png
    913
    470
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    862
    703
    media_image3.png
    Greyscale

Korczynski shows the first holding part (labelled in annotated Fig. 4) is knurled (see e.g., Fig. 3), but does not explicitly teach embedding the first holding part into the mounting seat 18. However, Pujol teaches a first connecting piece 38, a second connecting piece 
Regarding Claim 12, Korczynski teaches the second connecting part 31 and the first connecting part 29 are arranged on the same side of the first holding part in the width direction, see e.g., Fig. 3.
Regarding Claim 13, Korczynski teaches the connecting terminal 14 comprises a second holding part extending along the height direction and arranged opposite to the first holding part along the width direction (see e.g., annotated Figs. 3 and 4); the second holding part is embedded in the mounting seat (as made obvious by Pujol, see modification with respect to the first holding part under the rejection of claim 11), and at least one of the first connecting part and the second connecting part is connected to the second holding part, see e.g., Figs 3-4.
Regarding Claims 14 and 15, Korczynski teaches the number of the second holding part is one, and the second holding part is connected to the first connecting part, and the second holding part is connected to the first connecting part and the second connecting part simultaneously.

Regarding Claims 16 and 17, Korczynski teaches a part of the first holding part is formed into a first arch structure; and/or a part of the second holding part is formed into a second arch structure; the part of the first holding part is formed into the first arch structure, and the part of the second holding part is formed into the second arch structure; the first arch structure and the second arch structure protrude in opposite directions, best seen in Fig. 4.
Regarding Claim 18, Korczynski teaches the second connecting part and the first connecting part are arranged on both sides of the first holding part in the width direction (see 112 of claim 18).
Regarding Claim 19, Korczynski teaches the connector further comprises: a first connecting nut (threaded exterior surface of the first connecting part), fixed to the first connecting part of the connecting terminal; and a second connecting nut (threaded exterior surface of the second connecting part), fixed to the second connecting part of the connecting terminal; the locking members are connecting bolts (28, 30), the first connecting nut is matched with a corresponding locking member so as to connect the first connecting part and the first connecting piece (via threads 32), and the second connecting nut is matched with a corresponding locking member so as to connect the second connecting part and the second connecting piece (via threads 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729